— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the State Office of Mental Retardation and Developmental Disabilities, dated December 13, 1979, which, after a hearing, found that the establishment of a community residence facility at a contested location would be appropriate. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements (see Town of Hempstead v Commissioner of State of N. Y. Off. of Mental Retardation & Developmental Disabilities, 78 AD2d 677; Mat*907ter of Town of Greenburgh v Coughlin, 73 AD2d 672, mot for lv to app den 49 NY2d 704). Rabin, J. P., Cohalan, Weinstein and Thompson, JJ., concur.